      Case 4:20-cv-01705 Document 24 Filed on 11/16/20 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 RONNY D. ALEXANDER, Individually
 and On Behalf of All Others Similarly             Case No. 4:20-cv-01705-LNH
 Situated,

                                   Plaintiff,      NOTICE OF VOLUNTARY DISMISSAL
      v.

 CONN’S INC., NORMAN L. MILLER,
 AND GEORGE L. BCHARA,

                                   Defendants.



       WHEREAS, no defendant in the above-captioned matter has served an answer or motion

for summary judgment;

       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A), Lead Plaintiff Ronny D. Alexander voluntarily dismisses this action, without

prejudice, as to all defendants. Defendants in the action consent to this dismissal, and all parties

have agreed to bear their own costs and fees.
    Case 4:20-cv-01705 Document 24 Filed on 11/16/20 in TXSD Page 2 of 2




Dated: November 16, 2020                 Respectfully submitted,

                                         POMERANTZ LLP

                                         /s/ Jeremy A. Lieberman
                                         Jeremy A. Lieberman
                                         (S.D. Tex. Federal Bar Number 1466757)
                                         Austin P. Van
                                         (S.D. Tex. Federal Bar Number 3134562)
                                         600 Third Avenue, 20th Floor
                                         New York, New York 10016
                                         Telephone: (212) 661-1100
                                         Facsimile: (212) 661-8665
                                         Email:
                                         jalieberman@pomlaw.com
                                         avan@pomlaw.com

                                         Lead Counsel for Lead Plaintiff Ronny D.
                                         Alexander


                                         Brian Schall
                                         THE SCHALL LAW FIRM
                                         1880 Century Park East, Suite 404
                                         Los Angeles, California 90067
                                         Telephone: (310) 301-3335
                                         Facsimile: (877) 590-0482
                                         Email: brian@schallfirm.com

                                         Additional Counsel for Lead Plaintiff Ronny
                                         D. Alexander




                                     2
